Citation Nr: 1811789	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss was incurred in or due to his active duty.

2.  The evidence is at least in equipoise as to whether the Veteran's current tinnitus was incurred in or due to his active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or due to active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  Tinnitus was incurred in or due to active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

The evidence of record demonstrates that the Veteran has current bilateral hearing loss that satisfies the puretone threshold requirements for a disability for VA purposes.  38 C.F.R. § 3.385.  The evidence of record also includes a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  As such, no further discussion is needed regarding the presence of current bilateral hearing loss and tinnitus disabilities. 

Review of the Veteran's service records shows that he was exposed to noise associated with small arms fire.  Further, the Veteran served as a Gunner.  Consequently, the Board finds that the evidence sufficiently establishes that the Veteran was exposed to loud noise during his active duty. 

The Veteran's service treatment records are silent for treatment for, or complaints of, hearing problems and/or tinnitus while he was in active service.  Further, he did not have hearing loss for VA purposes at any time during his active service.  Regardless, the Veteran asserts that he first experienced symptoms of decreased hearing acuity and tinnitus while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity and tinnitus, and his statements are found credible.

In July 2010 and December 2017, the Veteran underwent VA audiological examinations.  Both examiner rendered negative etiological opinions regarding the Veteran's current bilateral hearing loss and tinnitus, focusing on the puretone thresholds obtained during the Veteran's separation examination.

In support of his claim, the Veteran submitted a November 2017 letter from a private audiologist.  This audiologist rendered a positive etiological opinion for the Veteran's bilateral hearing loss and tinnitus.  The rendered opinion focuses on the nature of the Veteran's disabilities, finding that the slope of the puretone thresholds is indicative of hearing loss associated with acoustic trauma exposure.

In sum, the evidence establishes the presence of bilateral hearing loss and tinnitus, and that the Veteran sustained acoustic trauma in active service.  The Veteran has competently and credibly reported decreased hearing acuity and ringing in his ears during service, worsening over time.  The medical opinions of record arrive at opposing etiological conclusions with respect to both disabilities.  Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus are at least in equipoise.  Accordingly, reasonable doubt must be resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


